Citation Nr: 0719116	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left tennis elbow.

2.  Entitlement to service connection for right tennis elbow.
  
3.  Entitlement to service connection for a left heel 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's service medical records reflects that 
he was seen for complaints of left knee pain in July 1971.  

The veteran reported a sprain of his left heel in June 1972 
and was assessed with a bruise of the left heel.  

The veteran complained of pain in the right knee in December 
1975; the examination was within normal limits.  Swelling 
around the right knee was noted in May and June 1976.  The 
veteran was placed on profile in June 1976 for a moderate 
contusion of the right knee.  He continued to complain of 
right knee pain in July 1976 and was again placed on physical 
profile for internal derangement of the right knee.  The 
profile was extended in August 1976.  In February 1977, 
examination revealed effusion in the veteran's knees.  In 
August 1981 the veteran again complained of bilateral knee 
pain.  

Right elbow pain was noted in January 1985.  Tennis elbow, 
right, was assessed.  On follow-up in March 1985, the 
assessment was tennis elbow, resolved.  

On examination in December 1985, the veteran reported of 
painful shoulder or elbow in his report of medical history.

The veteran was afforded a VA examination in May 2003.  The 
examination did not include evaluation of the veteran's 
knees.  With respect to the veteran's elbows, the examiner 
diagnosed history of lateral epicondylitis, right, currently 
none present; and mild degenerative arthritis of the left 
elbow, no epicondylitis.  

VA treatment records include a December 2006 problem list 
which includes osteoarthritis and tennis elbow.  The veteran 
has complained of pain in his knees and elbows.  An April 
2005 treatment record indicates that the veteran had 
undergone surgery on his right knee and that he had 
complaints about his left knee.  

A December 2006 letter from the veteran's private physician 
notes that the veteran's right knee problems dated to the 
mid-1970s.  The physician stated that he had reviewed 
information from the veteran's service, but did not specify 
the information that he had been provided.  He concluded that 
the veteran's right knee disability was related to service.

In light of the above discussion, the Board has determined 
that the veteran should be afforded an additional orthopedic 
examination to determine the nature and etiology of his 
claimed elbow, knee, and heel disabilities.  

The December 2006 letter from the veteran's private physician 
notes that he began to treat the veteran following a 2001 
injury to his right knee.  The veteran should be asked to 
complete the appropriate release so that this physician's 
records may be associated with the record.

The Board also observes that a great deal of evidence has 
been added to the record since the statement of the case was 
issued in March 2003.  In fact, a November 2005 deferred 
rating decision notes that a supplemental statement of the 
case (SSOC) was needed.  A hand written memorandum, dated in 
November 2006, also notes the need for an SSOC.  While the 
veteran's local representative waived local review of 
evidence submitted directly to the Board, such waiver does 
not pertain to the May 2003 VA examination report, and other 
VA treatment records received by the RO since the issuance of 
the March 2003 statement of the case, and prior to 
certification of the case to the Board.  38 C.F.R. § 
19.31(b)(1) (2006) requires that the RO issue an SSOC after 
it receives additional pertinent evidence, following the 
issuance of the SOC and before certification of the appeal to 
the Board.  Therefore, the Board concludes that a remand is 
required in order to provide the veteran with the required 
SSOC.

The veteran is notified that if he has any pertinent evidence 
supportive of his claim, to include private treatment 
records, he should identify or submit such evidence.

The Board has determined that additional development and 
action is required.  Accordingly, the case is REMANDED for 
the following action:

1.  Contact the veteran and request that 
he provide the appropriate release so 
that records from his private physician, 
F.J.G., M.D. may be obtained and 
associated with the record.  

2.  Schedule the veteran for VA 
orthopedic examination.  Upon examination 
and review of the entire claims folder, 
the examiner should address the 
following:

Identify all currently present 
disabilities of the elbows, 
addressing the right and left elbow 
separately.  With respect to each 
currently present elbow disability, 
the examiner should  provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that any such disability is 
related to any injury or disease in 
service.  

Identify all currently present 
disabilities of the left heel.  With 
respect to each currently present 
disability of the left heel, the 
examiner should  provide an opinion 
regarding whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any such disability is 
related to any injury or disease in 
service.  

Identify all currently present knee 
disabilities, addressing the left 
and right knee separately.  With 
respect to each currently present 
disability of the knees, the 
examiner should  provide an opinion 
regarding whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any such disability is 
related to any injury or disease in 
service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The RO should readjudicate the 
veteran's claim, in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
benefits requested on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case (SSOC), which 
addresses all of the evidence obtained 
since the March 2003 statement of the 
case. The veteran and his attorney should 
be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




